1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PROPERTY OWNERS COMMITTEE
 8 OF RANCHO RUIDOSO VALLEY ESTATES,

 9                  Plaintiff-Appellee,

10 vs.                                                                                  No. 29,439

11 COUNTY OF LINCOLN,

12                  Defendant,

13 and

14 RABBI Y’HOSHUA COHEN,

15                  Applicant/Intervenor-Appellant.

16 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
17 Karen L. Parsons, District Judge

18 John Robert Beauvais
19 Ruidoso, NM

20 for Appellee

21 Rabbi Y’Hoshua Cohen
22 Alto, NM

23 Pro Se Appellant
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6       AFFIRMED.

7       IT IS SO ORDERED.

 8                                             ________________________________
 9                                             MICHAEL E. VIGIL, Judge
10 WE CONCUR:


11 ________________________________
12 JAMES J. WECHSLER, Judge


13 ________________________________
14 TIMOTHY L. GARCIA, Judge




                                           2